Citation Nr: 0734138	
Decision Date: 10/30/07    Archive Date: 11/07/07

DOCKET NO.  02-00 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent for lumbosacral strain.

2.  Entitlement to an initial disability rating in excess of 
10 percent for arthritis of the left ankle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Smith, Associate Counsel



INTRODUCTION

The veteran had active military service from April 1986 to 
August 2000.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2000 rating decision by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO), which, in pertinent part, granted 
service connection for low back pain and arthritis of the 
left ankle, assigning 20 and 10 percent disability ratings, 
respectively, from August 10, 2000.

The Board remanded the matter for additional development in 
November 2003.  All additional development has been 
completed.

In December 2002, the veteran's representative submitted 
records from the Social Security Administration which 
indicate that the veteran was entitled to disability 
insurance benefits from August 2000 because of a back 
disability.  As the RO has not considered a potential 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment under 38 C.F.R. 
§ 3.321(b)(1) (2007), the Board refers the matter to the RO 
for appropriate action.  


FINDINGS OF FACT

1.  The veteran's service-connected lumbosacral strain is 
manifested by multilevel degenerative disc disease and low 
back pain.  There is no evidence of forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbarspine.  Forward flexion 
on November 2004 VA examination was to 45 degrees with pain.  

2.  The veteran's multilevel degenerative disc disease of the 
lumbar spine has not resulted in incapacitating episodes of 
at least four weeks during the previous year. 

3.  The veteran's left ankle disability is manifested by mild 
to moderate limitation of motion; weakness and painful motion 
are shown.  
CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for lumbosacral strain are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. § 4.71a, Diagnostic 
Code 5292, 5293 (2002); 38 C.F.R. §  4.71a, Diagnostic Codes  
5237, 5243

2.  The criteria for a rating in excess of 10 percent for 
arthritis left ankle are not met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5271 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In correspondence dated August 2004, the RO satisfied its 
duty to notify the veteran under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2007).  Specifically, the RO 
notified the veteran of: information and evidence necessary 
to substantiate the claim for a higher initial evaluation; 
information and evidence that VA would seek to provide; and 
information and evidence that the veteran was expected to 
provide.  The veteran was essentially instructed to submit 
any evidence in his possession that pertained to his claim.  
In March 2006, the RO also notified the veteran of the 
process by which initial disability ratings and effective 
dates are established.  

Since this claim is the appeal of an initial rating, fully 
satisfactory notice was delivered after it was adjudicated.  
However, the RO subsequently readjudicated the claim based on 
all the evidence in April 2007.  The veteran was able to 
participate effectively in the processing of his claim.  
There is no indication in the record or reason to believe 
that the ultimate decision of the originating agency on the 
merits of the claim would have been different had complete 
VCAA notice been provided at an earlier time.

In an April 2007 supplemental statement of the case (SSOC), 
the veteran was provided notice of the amended regulations, 
and was given a 60-day opportunity to submit additional 
evidence or argument.  38 C.F.R. § 20.903(c).  The veteran's 
representative responded with written arguments, dated July 
and September 2007.  Therefore, there is no prejudice to the 
veteran by this Board decision.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service medical records (SMRs) have been associated 
with the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated in conjunction with his claim.  The duties to 
notify and assist have been met.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4.  Disability ratings are intended to 
compensate impairment in earning capacity due to a service-
connected disorder.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2007).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2007); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2007).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2007), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
In this case, however, because the appeal ensues from the 
veteran's disagreement with an evaluation assigned in 
connection with the original grant of service connection, the 
potential for the assignment of separate, or "staged" ratings 
for separate periods of time, based on the facts found, must 
be considered.  Fenderson v. West, 12 Vet. App. 119 (1999).

Increased Rating for Lumbosacral Strain

During the pendency of the veteran's appeal, the criteria for 
rating spine disabilities were amended twice.  Effective 
September 23, 2002, VA revised the criteria for diagnosing 
and evaluating intervertebral disc syndrome (IDS).  67 Fed. 
Reg. 54,345 (Aug. 22, 2002).  Effective September 26, 2003, 
VA revised the criteria for evaluating general diseases and 
injuries of the spine.  68 Fed. Reg. 51,454 (Aug. 27, 2003).  
At that time, VA also reiterated the changes to Diagnostic 
Code 5293 (now reclassified as Diagnostic Code 5243) for IDS.

The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results.  In particular, a new rule may not extinguish any 
rights or benefits the claimant had prior to enactment of the 
new rule.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, if 
the revised version of the regulation is more favorable, the 
implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.  The VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.

Prior to September 26, 2003, Diagnostic Code 5292 provided 
for a 40 percent evaluation for severe limitation of motion 
of the lumbar spine, a 20 percent evaluation for moderate 
limitation of motion of the lumbar spine, and a 10 percent 
evaluation for slight limitation of motion of the lumbar 
spine.

The Rating Schedule also provided a 20 percent rating for 
intervertebral disc syndrome when moderate with recurring 
attacks or when severe with recurring attacks and 
intermittent relief (40 percent), or pronounced with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief (60 
percent).  See 38 C.F.R. § 4.71, Diagnostic Code 5293.  

Diagnostic Code 5295 provided for a 40 percent evaluation for 
lumbosacral strain manifested by severe symptomatology that 
includes listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of motion on 
forward bending in standing position, loss of lateral motion 
with osteoarthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion; and a 20 percent evaluation for lumbosacral 
strain manifested by muscle spasm on extreme forward bending 
and loss of lateral spine motion, unilateral, in the standing 
position.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, and 
4.59 provide for consideration of a functional impairment due 
to pain on motion when evaluating the severity of a 
musculoskeletal disability.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2007).

Effective September 23, 2002, IDS is evaluated 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  An evaluation of 40 
percent was warranted for IDS with incapacitating episodes 
having a total duration of least four weeks but less than six 
weeks during the past 12 months.  IDS with incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months warranted a 60 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  

Note 1 to this provision provides that for purposes of 
evaluations under 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note 2 provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note 3 provides that if IDS is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.

As noted above, the schedule for rating disabilities of the 
spine was revised again on September 26, 2003.  38 C.F.R. § 
4.71a, Diagnostic Codes 5235-5243 (2007).  The General Rating 
Formula for Diseases and Injuries of the Spine applies to 
diagnostic codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating IDS Based on Incapacitating Episodes.  

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease: 

Unfavorable ankylosis of the entire 
spine.........................................100

Unfavorable ankylosis of the entire thoracolumbar spine 
.....................50

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire 
thoracolumbarspine...........................................
......................40 

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical 
spine........................................................
............30 

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal 
kyphosis..............................20

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the 
height......................................................1
0

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  Id.

Note 2 provides that for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  Id.

Note 3 provides that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note 2.  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Id.  

Note 4 provides that each range of motion measurement should 
be rounded to the nearest five degrees.  Id.

Note 5 provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  Id.

Note 6 provides that disability of the thoracolumbar and 
cervical spine segments will be separately evaluated, except 
when there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.  Id.

IDS should be evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating IDS Based on Incapacitating Episodes, 
whichever method results in the higher evaluation when all 
disabilities are combined under § 4.25.  The Formula for 
Rating IDS based on incapacitating episodes remains as stated 
above and was not changed in September 2003.

SMRs indicate a history of low back complaints beginning in 
1983 and continuing intermittently throughout service.  In a 
December 2000 rating decision, the RO granted service 
connection for low back pain with a moderate level of 
functional impairment, and assigned a 20 percent evaluation, 
pursuant to Diagnostic Code 5295, effective August 10, 2000.  
In January 2005, the RO continued a 20 percent evaluation 
under Diagnostic Codes 5292 and 5243.  The 20 percent 
evaluation has continued to the present.  

The evidence relevant to the severity of the veteran's low 
back disorder includes two VA examinations.  In the November 
2000 VA report , the VA examiner noted that the veteran 
complained of pain in the lower back that runs down the left 
leg.  The report also noted that the veteran had one 
overnight hospitalization for his back.  The veteran had 
paravertebral spasms.  He had pain with palpation over L3 
through L5 and forward flexion of the spine of 60 degrees.  
The physician noted the impression of a June 2000 MRI was 
mild to moderate L3-4 and L4-5 spondylosis with likely 
compression of the left L4 nerve root.  The VA physician 
provided a diagnosis of chronic low back pain and muscle 
spasms with moderate functional impairment, spondylosis and 
possible L4 nerve root compression.

At his November 2004 VA examination, the veteran reported low 
back pain with shooting pain radiating to his left lower 
extremity.  He reported stiffness and weakness but no spasm.  
The report also noted an August 2002 EMG which was normal 
with no evidence of radiculopathy. The veteran reported an 
additional limitation of functional impairment of 25 percent 
with a flare up.  The physician noted diffuse tenderness 
along the L-spine and in the paraspinal areas.  Flexion was 
45 degrees with pain.  The veteran did not attempt the range 
of motion without his cane, and repetitive motion testing was 
not done due to complaint of increasing pain.  The diagnosis 
provided was multilevel lumbar degenerative disc disease with 
mild stenosis at L-3-4 and L4-5.

The claims file also contains additional VA medical records 
covering periods from 2002 to 2007.  The treatment records 
reflect the veteran's medical treatment for occasional acute 
exacerbations of his symptoms and for pain management.  While 
a November 2005 note indicates a conclusion of mild sural 
sensory neuropathy, in general the records do not show 
findings of a permanent and longstanding nature different 
than the VA examinations noted above.

On review, the Board finds that an evaluation in excess of 20 
percent is not warranted for lumbosacral strain under either 
the former or revised criteria.  In this regard, the medical 
evidence reflects that forward flexion was to 60 degrees at a 
November 2000 VA examination and to 45 degrees at a November 
2004 VA examination.  The Board finds these medical findings 
consistent with no more than moderate limitation of lumbar 
spine motion.  Consequently, as there is no objective 
evidence of severe limitation of motion, a higher evaluation 
under the former criteria of Diagnostic Code 5292 is not 
warranted.  

Also, there is no evidence that the veteran's lumbar spine 
disability is manifested by severe symptomatology that 
includes listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of motion on 
forward bending in standing position, loss of lateral motion 
with osteoarthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  Thus, an evaluation in excess of 20 percent 
is not warranted under the former Diagnostic Code 5295.

There was no showing of severe IDS with recurring attacks and 
intermittent relief and certainly no suggestion of pronounced 
IDS with persistent symptoms.  See Diagnostic Code 5293.  The 
November 2004 VA examiner indicated that the veteran's disc 
disease was moderate in nature.  As there is no evidence of 
severe disc disease, a higher evaluation under Diagnostic 
Code 5293 is not warranted.

Consideration of other former diagnostic codes potentially 
applicable to lumbar spine disabilities are not applicable in 
this case since there is no evidence of vertebral fracture 
(Diagnostic Code 5285) or ankylosis, meaning immobility, of 
the lumbar spine (Diagnostic Code 5289).  38 C.F.R. § 4.71a 
(2003).  

Turning to the revised criteria, a higher evaluation is not 
warranted because no incapacitating episode is shown.  With 
regard to the veteran's degenerative disc disease of the 
lumbosacral spine, there is no objective evidence showing 
that the veteran's service-connected lumbar spine disability 
has resulted in incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months.  The Board acknowledges the statement 
provided by the veteran in November 2004 to the effect that 
the veteran has been confined to his bed for 144 days of the 
previous 12 months.  The Board points out, however, that an 
"incapacitating episode" is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  See Diagnostic Code 5243, Note 1, supra.  Medical 
evidence of record fails to show that a physician prescribed 
bed rest because of an incapacitating episode of disc 
disease.  

With regard to the orthopedic manifestations, forward flexion 
of the thoracolumbar spine to 30 degrees or less is not 
shown, and ankylosis of the entire thoracolumbar spine is not 
shown.  Thus, a higher rating under the general rating 
formula is not warranted.

The Board has also considered whether a higher evaluation is 
warranted on the basis of functional loss due to pain, 
weakness, fatigability, or incoordination.  See 38 C.F.R. §§ 
4.40, 4.45, 4.59; Deluca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  The Board acknowledges the veteran's statement in 
November 2004 examination that he has an additional 
limitation of motion of 25 percent during a flare up.  The 
Board also notes that the veteran did not perform repetitive 
motion testing due to pain and would not attempt range of 
motion testing without his cane.  Notwithstanding, even 
considering the 25 percent additional limitation of motion 
reported during a flare up, an evaluation in excess of 20 
percent is not warranted.  Accordingly, the Board finds that 
the 20 percent evaluation already assigned appropriately 
reflects the extent of pain and functional impairment that 
the veteran may experience as a result of his service 
connected low back disability. 

Note 1 of the revised rating criteria for Diagnostic Code 
5243 requires VA to evaluate any associated objective 
neurologic abnormalities separately under an appropriate 
diagnostic code.  In this case, the veteran is already in 
receipt of a separate 10 percent rating for sural neuropathy 
of the left leg related to his degenerative disc disease.

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign a higher evaluation for lumbosacral 
strain for the entire appeal period.  

Increased Rating for Arthritis of the Left Ankle

Service connection for arthritis of the left ankle was 
granted in December 2000.  The RO assigned a 10 percent 
disability rating under Diagnostic Codes 5003 and 5271.  The 
10 percent evaluation has continued to the present.  The 
veteran contends that he is entitled to a higher evaluation.  

Diagnostic Code 5003 provides that degenerative arthritis 
established by X-ray findings is rated on the basis of the 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5271, marked 
limitation of motion of the ankle warrants a 20 percent 
evaluation.  A moderate limitation of motion of the ankle 
warrants the current 10 percent evaluation.  38 C.F.R. § 
4.71, Plate II indicates that normal ankle dorsiflexion is 
from 0 to 20 degrees and normal ankle plantar flexion is from 
0 to 45 degrees.

On VA examination in November 2000, the examiner noted full 
range of motion and crepitus for the left ankle.  The 
diagnosis was "history of left ankle fracture with mild-
moderate functional impairment and arthritic changes."  The 
veteran reported that the left ankle would swell after 
walking eight to 10 minutes and that he occasionally took 
Tylenol for pain.

On VA examination in November 2004, X-rays indicated that the 
left ankle was normal.  The veteran reported that his left 
ankle gave him pain when walking and standing and that he is 
unable to run.  Ranges of motion were reported as: 
dorsiflexion, -5 degrees; plantar flexion, 40 degrees; 
inversion, 20 degrees; eversion, 30 degrees with pain.  
Repetitive motion testing for the ankles was not conducted 
because of pain.  The veteran was unable to walk on his heels 
and toes, and used a cane for walking but not an ankle brace.  
The physician noted "slight weakness" to the left ankle.  
The physician noted the veteran's history of arthritis and 
provided a diagnosis of "left ankle sprain with mild to 
moderate impairment secondary to pain and decreased range of 
motion."  

After reviewing the overall record, the Board concludes that 
the service-connected left ankle disability is productive of 
no more than mild to moderate limitation of motion.  While 
the reported range of motion on examination varies to some 
degree, the Board finds that the overall picture presented is 
one of essentially moderate limitation of motion.  Moreover, 
while the veteran's complaints of pain on 
use are noted, there is no persuasive evidence that there is 
any additional functional loss due to pain, fatigue, weakness 
or incoordination to such a degree to result in 
more than mild to moderate limitation of motion of the ankle.  
Therefore, the overall disability picture presented by the 
veteran's left ankle condition is that of mild to moderate 
limitation of motion, which is appropriately rated as 10 
percent disabling under Diagnostic Code 5271.  The veteran's 
disability picture does not present such severe limitation of 
motion to the ankle to be characterized as marked limitation.  
Thus, a 20 percent disability rating under Diagnostic Code 
5271 is not warranted.

The Board also finds that no higher evaluation can be 
assigned pursuant to any other potentially applicable 
diagnostic codes.  Because there are specific diagnostic 
codes to evaluate the left ankle disorder, consideration of 
other diagnostic codes for evaluating the disability does not 
appear appropriate.  See 38 C.F.R. § 4.20 (permitting 
evaluation, by analogy, where the rating schedule does not 
provide a specific diagnostic code to rate the disability).  
See Butts v. Brown, 5 Vet. App. 532 (1993).  

Furthermore, the Board finds that the veteran has not 
demonstrated any additional functional loss to warrant an 
increased evaluation based on 38 C.F.R. §§ 4.40, 4.45, 4.59.  
In the veteran's case, there is inadequate pathology to 
support a finding of more than slight functional loss due to 
pain.  In fact, the examinations have described impairment as 
mild to moderate.  This would not be sufficient to raise the 
level of ankle disability to marked.  Complaints of pain have 
already been factored into the current rating and the pain 
reported is consistent with the disability rating assigned.  
Thus, the Board finds that the provisions of 38 C.F.R. §§ 
4.40, 4.45 do not provide a basis for a higher rating.  See 
DeLuca, 8 Vet. App. at 204-07.

In conclusion, the Board finds that the preponderance of 
evidence is against a disability rating in excess of 10 
percent for arthritis of the left ankle.  38 C.F.R. 
§ 4.3.  


ORDER

An initial disability rating in excess of 20 percent for 
lumbosacral strain is denied.

An initial disability rating in excess of 10 percent for 
arthritis of the left ankle is denied.



____________________________________________
THOMAS J. DANNAHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


